DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed 08/18/2020, are acknowledged.  Claims 38-57 are pending in this action.  Claims 1-37 have been cancelled.  New claims 38-57 have been added.  No new matter was added.  Claims 38-57 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/053558, filed September 28, 2018, which claims benefit of provisional U.S. Application No. 62/566,122, filed September 29, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Specification
The lengthy specification (110 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names/product names has been noted in this application (Para. 0051, 0055, 0058, 0060, 0136, 0151, 0169-0171, 0173, 0178, 0309, 0310).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)
The specification recites the terms “Talc 400” and “talc 400” interchangeably that needs to be corrected or clarified (e.g., Para. 0056).   
The specification comprises terms “PVP 29/32”, “hydroxypropyl methylcellulose type 2910” that are unclear (e.g., Para. 0070).  Clarification is required.  
The specification comprises typographic errors, e.g., “by weight promethazine” (Para. 0070) that need to be corrected to “by weight of promethazine”.  Appropriate correction is required.
The specification comprises references on publications (e.g., Para. 0166, 0183, 0387).  The incorporation of essential material (here as carriers, excipients, prodrugs) in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  

Information Disclosure Statement
The information disclosure statement, filed 06/25/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 is rejected under 35 U.S.C. 112(d) or 112(pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 50 (dependent on claim 38) recites the limitation “400 µm or more” that is not further limiting the formulations claimed in claim 38 comprising the iniparid particles having a medial particle size/diameter of 20-400 µm.  Therefore, the claimed limitation of “400 µm or more” found in claim 50 fails to further limit the formulations claimed in claim 38. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 40-53, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Ossovskaya et al., WO 2008/089272A1 (cited in IDS; hereinafter referred to as Ossovskaya), in view of Verma, et al., US 2014/0044788A1 (cited in IDS; hereinafter referred to Verma), and Khedkar, WO 2009/050738A2 (cited in IDS; hereinafter referred to as Khedkar). 

    PNG
    media_image1.png
    183
    216
    media_image1.png
    Greyscale
Ossovskaya teaches oral formulations suitable for use in treating cancer (Abstract; Para. 0087-0088, 0091, 0097) that can be prepared as sustained release preparations (Para. 0094) and may include: 
(i) iniparib (i.e., 4-iodo-3-nitrobenzamide; shown on the right) or a salt, solvate, isomer, tautomer, metabolite, analog, or prodrug thereof (Para. 0018, 0044 as applied to claims 38, 57) having a poor solubility in water (Para. 0017); 
(ii) at least one pharmaceutically acceptable excipient, e.g., fillers, binders, suspending agents (e.g., methyl cellulose, polyvinylpyrrolidone), disintegrants, lubricants (Para. 0091-0096, as applied to claims 38, 40); and 
surfactants (Para. 0020, 0022, 0045, 0216 as applied to claims 38, 46); preservatives, flavoring agents, sweetening agents/sugars (Para. 0049, 0092, 0094 as applied to claims 53, 55).  
Ossovskaya provides examples of granular formulations comprising 40 wt% of iniparib in combination with:  (i)  22.5-32.5 wt% of filler (i.e., pregelatinized starch);  (ii)  20 wt% of binder (i.e., microcrystalline cellulose);  (iii)  2.5 wt% of suspending agent (i.e., polyvinylpyrrolidone);  (iv)  2 wt% of disintegrant (i.e., sodium starch glycollate);  (v)  1 wt% of lubricant (i.e., magnesium stearate; Para. 0076-0077, 0096, 0218, Table 7-1 as applied to claims 41-45). 
Ossovskaya further teaches that said granular formulations includes (vi)  less than 1 wt% of sodium lauryl sulfate/surfactant, (vii) less than 10 wt% of poloxamer 188/surfactant;  (viii) less than 1 wt% of polysorbate 80/surfactant (Para. 0216-0218, 0238 as applied to claims 46-49).
Ossovskaya teaches that iniparib can be present in said formulations in an amount of 100 mg (Para. 0217, 0247), or as 40 wt% of 400 mg (i.e., 160 mg) to fill size 0 capsules (Para. 0236, Table 7-1 as applied to claims 51-52, 57).
Ossovskaya teaches the use of micronized iniparib or metabolites thereof that were screened through a 500 µm sieve and then mixed with intra-granular excipient (Para. 0218-0219), and also teaches that size-reduction of iniparib/metabolites thereof granules allows increasing drug solubility, and the preparations comprising said actives in micronized or size-reduced form provide their plasma concentration in the range from about 70 ng/ml to about 7,000 ng/ml (Para. 0291; Figs. 8, 11 as applied to claims 38, 50, 57). 
oC for at least 12 months (Claims 1, 56). 
Verma teaches oral formulations for cancer treatment that comprise a drug  having a poor solubility in water (i.e., pyridopyrimidinone; Title; Abstract; Para. 0007).  Verma teaches that said compositions may include excipients, e.g., fillers, disintegrants, lubricants, binders, methyl cellulose, polyvinylpyrrolidone (Para. 0015, 0021-0025), and such surfactants as sodium lauryl sulfate, polysorbate 80, etc. (Para. 0016).  To this point, Verma teaches the use of the drug in micronized form, i.e., having a median particle size of 0.5-40 µm (Para. 0009), in combination with pharmaceutically acceptable excipients for controlling drug release profile and/or enhancing drug bioavailability (Para. 0014-0015; Fig. 1; Examples).
Khedkar teaches oral pharmaceutical compositions, containing optimal amounts of pharmaceutically suitable excipients, which permit improved solubility, dissolution rate and bioavailability of poorly water soluble compositions (Abstract).  Khedkar teaches that said excipients are selected from the groups consisting of diluents/fillers/bulking agents, binders, disintegrants, lubricants, permeation enhances, plasticizers, etc. (Pages 23-26).  To this point, Khedkar teaches the use of such compounds as (i) polyvinylpyrrolidone, methyl cellulose, microcrystalline cellulose, starch, sugars, gelatin, carboxymethyl cellulose, or combinations thereof as the binder (Page 12, Lns. 1-6; Page 24, Lns. 1-12); (ii) magnesium stearate as the lubricant (Page 12, Lns. 19-21);  (iii)  sodium lauryl sulfate as the permeation enhancer (Page 12, Lns. 26-33), and (iv) such hydrophilic polymers as polyoxyethylated sorbitol (Page 35, Lns. 8-oC, 25 oC, 30 oC for at least a year (Page 37, Lns. 12-21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the particles size as taught by Verma and/or use the excipients as taught by Khedkar preparing formulations as taught by Ossovskaya.  One would do so with expectation of beneficial results, because cited prior art teaches formulations that allow controlling drug release profile and/or enhancing drug bioavailability, as well as controlling/improving stability of the formulations comprising active agent with poor water solubility.  

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ossovskaya et al., WO 2008/089272A1 (cited in IDS; hereinafter referred to as Ossovskaya), in view of Verma, et al., US 2014/0044788A1 (cited in IDS; hereinafter referred to Verma), and Khedkar, WO 2009/050738A2 (cited in IDS; hereinafter referred to as Khedkar), and further in view of Bradley, US 2013/0274281A1 (cited in IDS; hereinafter referred as Bradley). 
The teachings of Ossovskaya, Verma and Khedkar are outline above.  Though Ossovskaya teaches that various nitrobenzamide compounds (Para. 0053) can be included in disclosed formulations, Ossovskaya does not teach the use of iniparib metabolites as instantly claimed in claim 39.
Bradley teaches compositions for treatment of locally advanced or metastatic breast cancer and comprising 4-iodo-3-nitrobenzamide/iniparib, or a metabolite thereof, or a pharmaceutically acceptable salt thereof (Title; Abstract; Para. 0002).  To this point, metabolites of iniparib as 4-iodo-3-nitrosobenzamide (here as compound MS276; Para. 0059);  3-(hydroxyamino)-4-iodobenzamide (here as compound MS278; Para. 0059);  3-hydroxy-4- iodobenzamide (here as compound MS263; Para. 0059);  and N5-(3-((4-carbamoyl-2-nitrophenyl)thio)-1-((carboxymethyl)amino)-1-oxopropan-2-yl)glutamine (here as compound MS472, Para. 0059).  Bradley teaches that said iniparib metabolites have anticancer biological activity and can be administered in combination with other constituents in pharmaceutical formulations to a patient with breast cancer (Para. 0062-0063; 0134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use iniparib metabolites as taught by Bradley in compositions taught by Ossovskaya, Verma and Khedkar.  One would do so with expectation of beneficial results, because that would provide oral compositions for treatment locally advanced or metastatic breast cancer with controlled stability and bioavailability of the active agent.  

Claims 38 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ossovskaya et al., WO 2008/089272A1(cited in IDS; hereinafter referred to as Ossovskaya), in view of Verma, et al., US 2014/0044788A1 (cited in IDS; hereinafter referred to Verma), and Khedkar, WO 2009/050738A2 (cited in IDS; hereinafter referred to as Khedkar), and further in view of, and Forenzo, et al., US 2009/0048344A1 (cited in IDS; hereinafter referred to as Forenzo). 
The teachings of Ossovskaya, Verma and Khedkar are outline above.  Cited prior art does not teach the oral dosage formulations comprising antifoaming agent
Forenzo teaches oral liquid formulations comprising a drug having a poor solubility in water (Para. 0006), wherein said formulation also include suspending agents, e.g., microcrystalline cellulose, carboxymethyl cellulose, sodium starch glycollate, etc. (Para. 0007); wetting agent, e.g., polysorbate 80, poloxamer 188 (Para. 0008);  sweeteners. e.g., sucralose, sucrose, xylitol (Para. 0010),  flavoring agents (Para. 0010); preservatives, e.g., parabens (butyl, ethyl, methyl, propyl; Para. 0011).  Forenzo also teaches that said formulations may include an antifoaming agents (Para. 0010), e.g., 0.1-0.25 wt% of simethicone (Para. 0010).  Forenzo teaches that the use of said additives allows stabilizing liquid oral dosage formulation comprising drug with poor water solubility (Para. 0006). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use antifoaming agents as taught by Forenzo preparing formulations taught by Ossovskaya, Verma, and Khedkar.  One would so with expectation of beneficial results, because Forenzo teaches additives that can be used for controlling/improving the stability of oral formulations comprising drug with poor water solubility. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,507,000 (cited in IDS) – teaches oral solid formulations comprising a preservative (Col. 9, Lns. 19-21, 45-50), e.g., 0.1-5 wt% of paraben (e.g., methyl paraben; Col. 9, Lns.19-21, 31-34) that stabilizing said oral solid formulations (Col. 9, Lns. 36-50).

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615